DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

3.        	In the applicant’s submission, claims 1, 10, and 19 were amended; claims 7 and 16 were cancelled. Accordingly, claims 1-6, 8-15, and 17-20 are pending and being examined. Claims 1, 10, and 19 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US PUB 2013/0300740, hereinafter “Snyder”) in view of Bogdoll et al (US 2019/006537, hereinafter “Bogdoll”). 

Regarding claim 1, Snyder discloses a stationary object detecting (the method for determining the types/features of objects including cars and buildings; see fig.8) method, comprising: 
obtaining point cloud data of a scene (“obtain data points” which are collected from a landscape and merged to form a point cloud; see 182 of fig.8 and para.86; see also 72 of fig.4 and para.64) and feature information of each of data points in the point cloud data (wherein each of the data points has feature information associated with an object including ‘cars’, “building wall”, “building roof”, and “elongate objects”, such as a pipe, a cable, a road; see para.52, lines 1-12; see 521 of fig.2 and para.56), wherein a background and a stationary object temporarily in a stationary state are comprised in the scene (wherein the landscape/scene include a street, buildings and cars; see para.152, lines 8-11); 
wherein the data points in the point cloud are connected in a triangle/polygon structure; see fig.5 (a) -> fig.5 (b) and para.66), and taking a picture of the triangular network model using a preset camera to obtain an image (generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11), wherein each pixel point in the image corresponds to one of a plurality of triangles in the triangular network model (see fig.5(b) and fig.5(c)); 
obtaining a first data point corresponding to each pixel point in the image (find the corresponding points between the data points and the image; e.g., 124[Wingdings font/0xE0]122, see fig.5( e) and para.68 lines 1-4), and obtaining a feature map of the point cloud data according to feature information of each first data point (obtain a feature map of the point cloud according to feature values (such as height, color values) of each point; see fig.5(h) and para.68-69; see also “height” feature fig.6 and “color” feature fig.7), wherein the first data point is a data point on a vertex of the triangle corresponding to the pixel point (see “data point” 124 in fig.5(e ) and the corresponding triangle in fig.5(b)); and 
inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data (determine the types of objects based on the features of the point cloud; see 184, 186 of fig.8 and para.86).

Snyder does not explicitly disclose: “wherein before the obtaining feature information of each of data points in the point cloud data, the method further comprises: performing a pre-processing on the point cloud data to remove a moving ground object in the scene and generate evenly distributed point cloud data”, as recited in the claim. However, in the same field of endeavor, Bogdoll teaches, before the obtaining feature information of each of data points in the point cloud data, the method further comprises: performing a pre-processing on the point cloud data to remove a moving ground object in the scene and generate evenly distributed point cloud data (“training the machine learning model 118 to generate a point cloud corresponding to the empty street by removing points corresponding to the added vehicles”; see para.18). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Bogdoll into the teachings of Snyder for removing points corresponding to the moving vehicles from the point cloud data to train a machine learning model based on “the empty street” as taught by Bogdoll, in order provide a machine learning model for driver assistance technologies (Bogdoll, see para.2)

Regarding claim 2, 11, 20, the combination of Snyder and Bogdoll discloses, wherein the feature information of the data points further comprises at least one of intensity information, a planar probability (Snyder: whether there is a wall that is approximately perpendicular to ground; see 186 of fig.8 and para.86), a scattered probability, depth information, an optimal domain, and a vertical component of a normal vector of the optimal domain of the data points.  

Regarding claim 3, 12, the combination of Snyder and Bogdoll discloses, wherein the feature map comprises a first feature map (Snyder: “color map” see fig.7) and a second feature map (Snyder: “height map”, see fig.6), and the obtaining a feature map of the point cloud data according to feature information of each first data point comprises: generating the first feature map of the point cloud data according to intensity information, a planar probability, and a scattered probability of each first data point (Snyder: “color mapping” see fig.7); Appl. Ser. No. 16/517,782 Response to Office ActionPage 3 generating the second feature map of the point cloud data according to an optimal domain, depth information, and a vertical component of a normal vector of the optimal domain of each first data point (Snyder:use 3D spatial information including “depth”, ‘height”; see para.106 lines 3-7); and the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the first feature map and the second feature map into the classification model to obtain the stationary object in the point cloud data (Snyder:see 184, 186 of fig.8).  

Regarding claim 4, 13, the combination of Snyder and Bogdoll discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into the classification model to obtain a category of each pixel point in the image, wherein the category comprises background or stationary object (Snyder: “building wall” identification; see 186 of fig.8); determining a category of a data point corresponding to each pixel point according to the category of each pixel point (Snyder: point-by-point 

Regarding claim 5, 14, the combination of Snyder and Bogdoll discloses, wherein the inputting the feature map into a classification model to obtain data points corresponding to the stationary object in the point cloud data comprises: inputting the feature map into a SnapNet classification model to obtain a category of each pixel point in the image, wherein the SnapNet classification model is a two-class network model for distinguishing between a background and a stationary object (Snyder: “different classification algorithms”; see para.87).  

Regarding claim 6, 15, the combination of Snyder and Bogdoll discloses, wherein after the determining the data points corresponding to the stationary object according to a shape of each data clusterAppl. Ser. No. 16/517,782 Response to Office Action Page 4and a number of data points comprised in each data cluster (Snyder: see fig.5(b)-fig.(e)), the method further comprises: performing an oriented bounding box filtering on the data points corresponding to the stationary object to enclose the data points corresponding to the stationary object in the oriented bounding box (Snyder: type identification; see 184, 186 of fig.8).  
 

Regarding claim 8, 17, the combination of Snyder and Bogdoll discloses, wherein before the taking a picture of the triangular network model using a preset camera, the method further comprises: generating a camera parameter according to a preset constraint, wherein the constraint comprises that: a pitch angle of a camera is greater than or equal to a preset angle, and a proportion of effective pixels in a generated image is higher than a preset value; and generating the preset camera according to the camera parameter (Snyder: generate an image 118 based on the polygon structure 104; see figs.5(b)-3(d) and para.67. It should be noticed that the data points are captured from ‘an imaging camera”, see para.48, lines 5-11).  

Regarding claim 9, 18, the combination of Snyder and Bogdoll discloses the method according to claim 2, wherein the feature information comprises the optimal domain, and the obtaining feature information of each of data points in the point cloud data comprises: for each data point, obtaining all domains of the each data point, and a linear probability, a planar probability and a scattered probability of each of the domains; determining an amount of domain information of each of the domains according to the linear probability, the planar probability, and the scattered probability of each of the domains; and taking a domain with a smallest amount of domain information as the optimal domain of the each data point, and taking a linear probability, a planar probability and a Appl. Ser. No. 16/517,782 Response to Office Action Page 5scattered probability of the optimal domain as the linear probability, the planar probability and the scattered probability of the each data point, respectively 

Regarding claims 10, 19, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
7.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Although Snyder does not explicitly disclose “performing a pre-processing on the point cloud data to remove a moving ground object in the scene and generate evenly distributed point cloud data” “before the obtaining feature information of each of data points in the point cloud data”, Bogdoll teaches these features in the same field of endeavor for solving the same problem. Thus, the claimed inventions are unpatentable over Snyder in view of Bogdoll.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/5/2021